Citation Nr: 0733934	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  03-34 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1962 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

Also, the Board notes that, during his June 2007 Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ), the 
veteran withdrew his claim of entitlement to an increased 
disability evaluation for bilateral hearing loss.  
(Transcript at pages 2-3.)  See 38 C.F.R. § 20.204(b), (c) 
(2007).


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.

2.  In July 1993, November 1994, January 2000, and June 2001, 
the RO denied the veteran's petition to reopen his previously 
denied claim of entitlement to service connection for a low 
back disability.  

3.  Evidence added to the record since the RO's June 2001 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disability.  




CONCLUSIONS OF LAW

1.  The June 2001 RO decision that denied the veteran's claim 
of entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2005).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, March 2002 and August 2005 letters from 
the agency of original jurisdiction (AOJ) to the appellant 
informed the appellant of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim.  

The Board finds that the March 2002 and August 2005 VCAA 
notification letters are not sufficiently compliant with 
Kent.  These letters did not specifically inform the veteran 
as to what evidence would be necessary to substantiate the 
element or elements that were required to establish service 
connection that were found insufficient in the previous 
denials.  While the veteran was told to submit evidence 
pertaining to the reason his claim was previously denied, the 
letter did not notify the veteran of the reason for the prior 
final denial (i.e. the element of the service claim that was 
deficient).  As such, the lack of provision of adequate VCAA 
notice with regard to the claim to reopen is presumed to be 
prejudicial error.  However, this presumption is rebutted by 
demonstration of record of the veteran's actual notice of the 
information and evidence necessary to reopen his claim of 
service connection for a low back disability.  Sanders v. 
Nicholson, No. 2006-7001, 2007 U.S. App. LEXIS 11413 at *21 
(Fed. Cir. May 16, 2007). 

The March 1986 rating decision denied service connection for 
a low back disability on the basis that there had been no 
demonstration of a chronic back disability during service, 
nor demonstration of a relationship between any current back 
disability and service.  In a statement dated and received in 
October 2005, however, the veteran's representative outlined 
arguments in support of the veteran's claim that specifically 
addressed the elements that were found deficient in the prior 
final denial of March 1986, as outlined above.  As such, any 
defect in notice was cured by actual knowledge on the part of 
the claimant as demonstrated by his representative's argument 
in support of the claim.  Sanders.

In addition, a March 2006 VA letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of service connection, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's petition to reopen his previously denied 
claim for service connection for a low back disability, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial VCAA notice.  As such, there was no 
defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his petition to reopen, including a 
transcript of the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's petition to reopen his 
previously denied claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

The veteran's claim of entitlement to service connection for 
a low back disability was initially denied by the RO in a 
March 1986 rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2005).

In July 2003, November 1994, January 2000, and June 2001, the 
RO denied his petition to reopen his previously denied claim 
of entitlement to service connection for a low back 
disability.  These decisions were not appealed and, thus, 
they are final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final rating 
decision as to the veteran's low back disability, dated in 
June 2001, included the veteran's service medical records, VA 
medical records, a VA examination report, and several private 
medical records.  

The service medical records reveal the veteran was seen for 
complaints of back pain in August 1970.  Muscle spasm of the 
left lower back was noted.  In December 1962, he complained 
of a sore back since that morning.  No back disability was 
diagnosed.  In July 1963, the veteran was found physically 
qualified for boxing.  The veteran was seen for muscle strain 
in the back in January 1969 when he was advised to wait a few 
days and return.  The remainder of the service medical 
records do not reflect a follow-up visit with a back 
complaint.  The veteran's separation examination, in November 
1970, was negative for any complaint or finding of a back 
disability.  

U.S. Department of Labor workers' compensation reports 
indicate that the veteran was diagnosed with a bulging disc 
L5-S1, without nerve root involvement or sciatica, in 
November 1980 after a March 1980 back injury.  Various other 
workers' compensation reports indicate that the veteran also 
injured his thoracic and lumbosacral spine at work in May 
1978, September 1979, August 1982, May 1984, and January 
1986.

Private medical records dated April 1993 through March 1994, 
from T. G. S., M.D. (Dr. TGS) indicate that the veteran 
reported a work-related back injury in September 1990.  
Following an examination and CT myelogram of the lumbar 
spine, he was diagnosed with a right-sided disk protrusion at 
L4-5, associated with spinal stenosis.  In June 1993, he 
underwent an L4-5 diskectomy and L4-5 and L5-S1 foraminotomy.  
A July 1993 letter from Dr. TGS states that the veteran had 
onset of low back and leg pain following a lifting incident 
at work in April 1993.  In September 1993, the veteran 
reported an injury to the thoracic spine during military 
service, and following an evaluation he was diagnosed with 
degenerative disc disease of the cervical spine and chronic 
intermittent thoracic back pain.

The evidence added to the record subsequent to the RO's June 
2001 rating decision includes private medical records and a 
VA examination report.

A December 2001 letter from I. T. S., M.D. (Dr. ITS) 
indicates that the veteran reported a history of chronic low 
back pain and recurrent neck pain.  Following x-rays, the 
diagnosis was chronic low back pain syndrome.  An April 2003 
letter from Dr. ITS indicates that the veteran had minor disc 
protrusion of L5-S1 and minor spurs.

A February 2004 letter from E. S., M.D. (Dr. ES) states that 
the veteran reported a history of chronic low back pain since 
a 1963 injury during his military service.  Dr. ES stated 
that the veteran currently had low back pain with radicular 
complaints.  Dr. ES also noted that an MRI report showed a 
herniated disk at L4, with foramen narrowing and end plate 
hypertrophy, which could account for his symptoms.

A March 2004 VA examination report indicates that the 
veteran's claims file was reviewed, and a full history and 
examination of the veteran was undertaken.  The report states 
that the veteran was diagnosed with status-post lumbar 
laminectomy at L4-5 and L5-S1, with lumbar spondylosis, 
degenerative disc disease, and right L4 disc protrusion.  The 
VA examiner concluded that it was more likely than not that 
the veteran's post-service back injuries were responsible for 
his current lumbar spine disability.

At his July 2007 hearing, the veteran testified that he 
injured his back during military service when he fell onto a 
hatch door while serving aboard a ship.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final rating decision in 2001.  The 
private medical records and the VA examination report are not 
cumulative and redundant of the evidence in the claims file 
at the time of the RO's June 2001 rating decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior denial was that there 
was no medical evidence of record demonstrating that the 
veteran's low back disability was incurred or aggravated 
during his military service.   

Many of the records submitted by the veteran during the years 
since the most recent prior RO denial refer only to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his low back disability.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the veteran's current condition are 
immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence.).  

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his back problems began with an 
injury to the back while he was in the military.  Such 
statements are presumed credible when considered in 
conjunction with a petition to reopen a claim.  However, such 
statement must be considered in the context of the record as 
a whole to determine whether it raises a reasonable 
possibility of substantiating the claim.  The March 2004 VA 
examiner, after reviewing the evidence contained in the 
claims folder as a whole, clearly found that the veteran's 
current low back disability was not related to his military 
service.  Such an opinion warrants significant probative 
weight.  As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claim.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence has not been 
received subsequent to the final rating decision in June 
2001.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  As such, the veteran's 
claim is not reopened




ORDER

The petition to reopen the claim for service connection for a 
low back disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


